o SO NN BD WO FF WY NY =

NH NHN BD BR RD RD DR Rm ee i
SN DH UV F Ww NY —|§ SD OO eH aD DH WT F&F WH PB KY OC

 

 

 

Case 2:19-cv-00290-RSL Document 160 Filed 12/13/19 Page 1 of 5

THE HONORABLE ROBERT S. LASNIK

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

BRUCE CORKER d/b/a RANCHO ALOHA;
COLEHOUR BONDERA and MELANIE Case No. 2:19-cv-00290-RSL
BONDERA, husband and wife d/b/a
KANALANI OHANA FARM; and ROBERT STIPULATION AND-PROPOSED~
SMITH and CECELIA SMITH, husband and ORDER EXTENDING TIME TO
wife d/b/a SMITHFARMS, on behalf of RESPOND TO COMPLAINT
themselves and others similarly situated,

Plaintiffs,
Vv.

COSTCO WHOLESALE CORPORATION, a
Washington corporation; AMAZON.COM,
INC., a Delaware corporation; HAWAIIAN
ISLES KONA COFFEE, LTD., LLC, a
Hawaiian limited liability company; COST
PLUS/WORLD MARKET, a subsidiary of
BED BATH & BEYOND, a New York
corporation; BCC ASSETS, LLC d/b/a
BOYER’S COFFEE COMPANY, INC., a
Colorado corporation; JAVA LLC, a

Michigan limited liability company;
MULVADI CORPORATION, a Hawaii
corporation, COPPER MOON COFFEE,

LLC, an Indiana limited liability company;
GOLD COFFEE ROASTERS, INC., a Florida
corporation; CAMERON’S COFFEE AND
DISTRIBUTION COMPANY, a Minnesota
corporation; PACIFIC COFFEE, INC., a

 

STIPULATION EXTENDING TIME TO RESPOND TO LANEPOWELL EC
COMPLAINT - 1 1420 FIFTH AVENUE, SUITE 4200
No. 2:19-cv-00290-RSL P.O. BOX 91302

SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 
SoS Oe NSN DR A Ee RD LD =

NO NO SN BY DY HR NR Rm a ea ea a
SN DH OO FF WY NY §&§ FD CO CO NHN DR WwW BR WH PB KF CO

Case 2:19-cv-00290-RSL Document 160 Filed 12/13/19 Page 2 of 5

Hawaii corporation; THE KROGER CO., an
Ohio corporation, WALMART INC., a
Delaware corporation; BED BATH &
BEYOND INC., a New York corporation;
ALBERTSONS COMPANIES INC., a
Delaware Corporation; SAFEWAY INC., a
Delaware Corporation; MNS LTD., a Hawaii
Corporation; MARMAXX OPERATING
CORP. d/b/a T.J. MAXX and MARSHALLS,
a Delaware corporation; SPROUTS
FARMERS MARKET, INC. a Delaware
corporation; JOHN DOE CoO. 1-20

 

Defendants.

 

 

 

I. STIPULATION

Plaintiffs and Defendant Cost Plus/World Market (“Defendant”) by and through their
attorneys, hereby stipulate to extend the deadline for Defendant to respond, including but not
limited to by motion or pleading, to Plaintiffs’ First Amended Complaint until January 13,

2020. Neither Plaintiffs nor Defendant believe that this one month extension will unduly

delay case progress.

Plaintiffs and Defendant agree and acknowledge that each of them do not waive and

hereby specifically reserve all of their claims and defenses.

DATED: December 13, 2019.
KARR TUTTLE CAMPBELL

/s/Nathan Paine

Nathan Paine, WSBA #34487

Paul Richard Brown, WSBA #19357

Daniel T. Hagen, WSBA #54015

Mark A. Bailey, WSBA #26337

701 Fifth Avenue, Suite 3300

Seattle, WA 98104

Email: npaine@)karrtuttle.com
pbrown(@karrtuttle.com
dhaven@karrtuttle.com
mbailev/@karrtuttle.com

STIPULATION EXTENDING TIME TO RESPOND TO TE POWELL Ee
COMPLAINT - 2 1420 FIFTH AVENUE, SUITE 4200
No. 2:19-cv-00290-RSL P.O. BOX 91302

SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 
oOo S&S IN DH Nn Ff

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00290-RSL Document 160 Filed 12/13/19 Page 3of5

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

By sVJason L. Lichtman
Andrew R. Kaufman, pro hac vice
Jason L. Lichtman, pro hac vice
Daniel E. Seltz, pro hac vice
Michael W. Sobol, pro hac vice

Email: akaufman@Ichb.com

Email: jlichtman(@Ichb.com

Email: dseltz@Ichb.com

Email: msobol(@Ichb.com

Attorneys for Plaintiffs

LANE POWELL PC

8/Erin M. Wilson

Erin M. Wilson, WSBA #42454

Jessica Walder, WSBA #47676

Tiffany Scott Connors, WSBA #41740

Email: wilsonem(@lanepowell.com
walderj(@lanepowell.com
connorst(@lanepowell.com

BRYAN CAVE LEIGHTON PAISNER LLP

By s/Merrit M. Jones
Merrit M. Jones, (pro hac vice)
Marcy J. Bergman, (pro hac vice)
3 Embarcadero Ctr. 7th Flr
San Francisco, CA 94111
Email: merrit.jones@belplaw.com
Email: marcy.bergman@bclplaw.com

Attorneys for Defendant Cost Plus Inc.

STIPULATION EXTENDING TIME TO RESPOND TO
COMPLAINT - 3 1420 FFT AVENUE, SUITE 4200
No. 2:19-cv-00290-RSL P.O. BOX 91302

SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 
mn & Ww bd

Co S&S NN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00290-RSL Document 160 Filed 12/13/19 Page 4of5

ORDER

Based on the foregoing Stipulation between the parties,
IT IS SO ORDERED.

. (7%
DATED this day of December, 2019.

Mi Suk’

The Honorable Robert S. Lasnik
United States District Court Judge

STIPULATION EXTENDING TIME TO RESPOND TO
COMPLAINT - 4
No. 2:19-cv-00290-RSL

LANE POWELL Pc
1420 FIFTH AVENUE, SUITE 4200
P.O, BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 
